department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l number release date date cc intl bo2 -------------- id no ------------- genin-149644-10 this letter responds to a letter from your authorized representative dated october uil ------------------- ------------------- ---------------------------------- dear -------------- as well as subsequent correspondence requesting information concerning the stock ownership rules under the passive_foreign_investment_company pfic provisions of of the internal_revenue_code the code pfic is subject_to the provisions of see sec_1_1291-9 and prop_reg sec_1_1291-1 and the proposed_regulations under sec_1291 indicate that a person’s ownership of pfic stock is determined on the basis of all the facts and circumstances in each case the proposed_regulations also reference sec_1_958-1 which generally provides for ownership interests in a foreign_corporation to be determined on the basis of all of the facts and circumstances with particular emphasis on the person’s interest in the income of the corporation and the amount of voting power in the corporation generally a u_s_person that directly or indirectly owns an equity_interest in a in general a u_s_person should analyze all of the facts and circumstances under the general rules of tax_ownership to determine whether they have an equity_interest in a pfic and thus are considered a pfic shareholder for purposes of tax_ownership of stock lies with the holder of the majority of the benefits and burdens of the stock some factors that will inform a determination of tax_ownership of pfic stock include but are not limited to a person’s right to vote or otherwise control the stock the right to share in the income of the corporation the risk of loss and opportunity for gain in the stock and the right to alienate the stock although relevant bare_legal_title is not determinative see eg 749_f2d_513 8th cir anschutz v commissioner t c no date calloway v commissioner t c no date 77_tc_1221 genin-149644-10 please call -----------------at ---------------------with any questions sincerely jeffery g mitchell branch chief associate chief_counsel international cc
